Exhibit 10.3

AMENDMENT NO. 1 TO SECURITY AGREEMENT

AMENDMENT NO. 1, dated as of September 10, 2012 (this “Amendment”), to the
Security Agreement, dated as of September 1, 2009, by and among Virtus
Investment Partners, Inc., a Delaware corporation (“Virtus”), each of the
subsidiaries of Virtus listed on Schedule I to the Security Agreement or which
became a party thereto thereafter (collectively, the “Subsidiary Guarantors”;
the Subsidiary Guarantors and Virtus are referred to collectively herein as the
“Grantors”), and The Bank of New York Mellon, as administrative agent (the
“Administrative Agent”) under the Credit Agreement referred to below (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”).

RECITALS

I. Reference is made to the Amended and Restated Credit Agreement, dated as of
September     , 2012, among Virtus, the Lenders party thereto, PNC Bank,
National Association, as syndication agent, and The Bank of New York Mellon, as
administrative agent, swingline lender, and issuing bank (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)

II. Grantors have requested that the Security Agreement be amended as set forth
herein, and the Administrative Agent is willing to do so subject to the terms
and conditions hereinafter set forth.

III. Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Security Agreement or the Credit
Agreement, as applicable.

IV. Accordingly, in consideration of the recitals and the terms and conditions
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, subject to the terms and
conditions hereinafter set forth, the Administrative Agent and each Grantor
hereby agree as follows:

1. Section 3.1(a)(iv) is hereby amended by inserting the phrase “and Permitted
Encumbrances” immediately following the word “Liens” contained therein.

2. Clause (A) of Section 3.4(d)(iii) is hereby amended and restated in its
entirety to read as follows:

“(A) cause each such issuer that is a wholly owned Subsidiary to execute and
deliver to the Administrative Agent an Issuer’s acknowledgement of the pledge,”

3. Notwithstanding anything contained herein to the contrary, paragraphs 1
through 2 of this Amendment shall become effective simultaneously with the
occurrence of the Effective Date (as defined in the Credit Agreement).



--------------------------------------------------------------------------------

4. Virtus and each other Grantor hereby reaffirms and admits the validity and
enforceability of the Security Agreement and its obligations thereunder, and
agrees and admits that as of the date hereof it has no defense to or offset
against any such obligation.

5. This Amendment may be executed in any number of counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one contract. Delivery of an executed counterpart of this Amendment by
facsimile transmission or electronic copy (e.g. pdf file) shall be as effective
as delivery of a manually executed counterpart of this Amendment. It shall not
be necessary in making proof of this Amendment to produce or account for more
than one counterpart signed by the party to be charged.

6. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to conflict of laws principles
that would require the application of the laws of another jurisdiction.

7. Except as amended hereby, the Security Agreement shall in all other respects
remain in full force and effect.

[Signature pages follow.]

 

- 2 -

Virtus Investment Partners, Inc. – Amendment No. 1 to Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

VIRTUS INVESTMENT PARTNERS, INC. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President and Chief
Financial Officer DUFF & PHELPS INVESTMENT MANAGEMENT CO. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Treasurer
EUCLID ADVISORS LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Treasurer KAYNE
ANDERSON RUDNICK INVESTMENT MANAGEMENT, LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Senior Vice President & Chief Financial
Officer RUTHERFORD FINANCIAL CORPORATION By:  

/s/ David Hanley

Name:   David Hanley Title:   Vice President & Treasurer

 

Virtus Investment Partners, Inc. – Amendment No. 1 to Security Agreement



--------------------------------------------------------------------------------

NEWFLEET ASSET MANAGEMENT LLC (f/k/a SCM ADVISORS LLC) By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Senior Vice President & Chief Financial
Officer VIRTUS INVESTMENT ADVISERS, INC. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer VIRTUS PARTNERS, INC. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President, Chief Financial
Officer ZWEIG ADVISERS, LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer

 

Virtus Investment Partners, Inc. – Amendment No. 1 to Security Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Administrative Agent By:  

/s/ Richard G. Shaw

Name:   Richard G. Shaw Title:   Vice President

 

Virtus Investment Partners, Inc. – Amendment No. 1 to Security Agreement